Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 8 and apparatus Claim 15.  Claim 1 recites the limitations of accessing a network graph comprising a plurality of nodes including a first node and a second node, wherein the network graph is based on data associated with a plurality of time intervals; receiving, by a graph neural network at each time interval, a respective message from each of a first subset of the plurality of nodes connected to the first node, each message comprising an embedding vector reflecting a current state of the respective node of the first subset at the respective time interval; receiving, by the graph neural network at each time interval, a respective message from each of a second subset of the plurality of nodes connected to the second node, each message comprising the embedding vector reflecting the current state of the respective node of the second subset at the respective time interval; updating, by the graph neural network in a backward pass of the graph neural network at the respective time interval, a plurality of weights for the first node and a plurality of weights for the second node; receiving a first request at a first time interval of the plurality of time intervals, the first request associated with the second node; processing, by the graph neural network based on a plurality of attributes associated with the second node at the first time interval, the updated plurality of weights for the first node at the first time interval, the updated plurality of weights for the second node at the first time interval, and the network graph at the first time interval; and storing a result of the processing of the first request as being associated with the second node at the first time interval.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mathematical concepts.  Receiving and processing a plurality of attributes based on graph neural networks recites mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical concept, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor in Claims 1, 8, and 15 is just applying generic computer components to the recited abstract limitations.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor in Claims 1, 8, and 15. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0022, 0064-0069] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mathematical Concepts and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References A and B cited on PTO-892 have been included to illustrate the state of the art in the field of invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
9/7/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693